Title: From Alexander Hamilton to Nathaniel Hazard, [24 April 1786]
From: Hamilton, Alexander
To: Hazard, Nathaniel



Sir
[New York, April 24, 1786]

Your letter of the 21st. was only delivered me this morning. The good opinion of liberal men I hold in too high estimation not to be flatterd by that part of your letter which relates to me personally. The other part I have communicated to General Schuyler, and he assures me he will see all his friends this afternoon upon the subject; so that I have no doubt as far as his influence extends it will be employed in favour of the success of the Bill in the Assembly as it has already been in the Senate.
In taking this step however I would not be understood to declare any opinion concerning the principles of the Bill, with which I am not sufficiently acquainted to form a decided opinion. I have merely made your letter the occasion of Introducing the subject to General Schuyler; whose sentiments are as favorable to your wishes as you could desire.
I make this observation from that spirit of candour which I hope will always direct my conduct. I am aware that I have been represented as an enemy to the wishes of what you call your corps. If by this has been meant that I do not feel as much as any man, not immediately interested, for the distresses of those merchants who have been in a great measure the victims of the revolution, the supposition does not do Justice either to my head or my heart. But if it means that I have always viewed the mode of relieving them as a matter of peculiar delicacy and difficulty it is well founded.
I should have thought it unnecessary to enter into this explanation, were it not that I am held up as a candidate at the ensuing Election; and I would not wish that the step I have taken in respect to your letter should be considered as implying more than it does: For I woud never wish to conciliate at the expence of candour. On the other hand, I confide in your liberality not to infer more than I intend from the explanation I have given; and hope you will believe me to be with great cordiality and esteem.
Dr Sir   Your Obedt Ser
Alex. Hamilton
April 24. 1786
